Hurt, Judge.
The judgment nisi is fatally defective in this: it fails to state that the judgment nisi will he made final unless good cause be shown at the next term of the court why the principal did not appear. This is demanded by the statute (art. 441, Code Crim. Proc.), and has been held to be absolutely necessary by a number of decisions of this court. (Lindley v. The State, 17 Texas Ct. App., 120; Burnett v. The State, 18 Texas Ct. App., 283, and cases there cited.)
It appears from the body of the bond that ¡Neil McIntyre is the principal. The bond is not signed by ¡Neil Mein tyre, unless C. A. *444McIntyre is the same person. Upon this subject the record leaves us in doubt. Now, it is not necessary that the principal sign the bond, but, as the record fails to solve this doubt, and as C. A. McIntyre may in fact be a surety, the record must show what disposition was made as to him. There is no judgment nisi or judgment final against him, nor, as above stated, are we informed that he is the principal.
The judgment is reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered November 25, 1885.]